Title: To George Washington from John Page, 9 March 1787
From: Page, John
To: Washington, George



Dear Sir
Rosewell March the 9th 1787

The little Time Mr Griffith has to spend with me, & my present State of Mind must be my Apology for this short Scrawl.
The Directors of the Dismal Co. I am certain will be perfectly satisfied with any Plan which you would adopt. The one you hint at in your Letter, is I think the only one which suits the Finances & Disposition of the Company. The Members are too Lukewarm to advance Money if they had it, & too indolent to attend to the Execution of any Plan which requires any Attention on their Part. I have no Hopes of deriving any Advantage

from any other Scheme than that which you have suggested. I therefore wish you to encourage Col. Lutterlohs Plan as far as you may think proper—& I am of Opinion that we had better give ⅓d. or even ½ for reclaiming the whole than keep it upon the Terms we now hold it—I think the Col. might dispose of 100 Tradesmen & Farmers besides the Labourers which the Compy would take, immediately & on good Terms. I am dear Sir with the highest Respect & Esteem your most obedient Servant

John Page

